PER CURIAM.
In this consolidated appeal, defendant, Lu Leissering, appeals from a final judgment after bench trial finding her individually liable for amounts owed to plaintiff, Dupuch Publications, Ltd., pursuant to contract. Plaintiff appeals from the final judgment which exonerated defendant Manfred Leis-sering of personal liability for that same debt. We affirm both final judgments.
As Manfred Leissering did not sign the contract, we see no basis for imposing liability under it. The record amply supports trial court’s rejection of the theories of agency or ratification presented by plaintiff.
Similarly, whether considering the face of the contract or the evidence at trial, Lu Leissering failed to establish “the intention ... that the principal and not the agent, was the party to be bound_” Falsten v. Kirksey, 103 Fla. 225, 137 So. 267 (1931).
Affirmed.